UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-1046


EALISE CRUMB,

                    Plaintiff - Appellant,

             v.

MCDONALD’S CORPORATION; RAOUL ALVAREZ, trading as McDonald’s
(Store 1840), as an individual and owner of Ram Foods, Inc., a corporation and the
franchise McDonald’s; RAM FOODS, INC., trading as McDonald’s (Store 1840), a
corporation; PRINCE GEORGE’S COUNTY HUMAN RELATIONS
COMMISSION, a state agency; D. MICHAEL LYLES, in his individual and official
capacity as Executive Director of Prince George’s County Human Relations
Commission, a Civil Rights Agency for the county; PRINCE GEORGE’S
COUNTY, a body corporate and politic,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Deborah K. Chasanow, Senior District Judge, and Charles B. Day, Magistrate Judge.
(8:15-cv-01719-CBD)


Submitted: July 12, 2021                                        Decided: July 30, 2021


Before GREGORY, Chief Judge, and NIEMEYER and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ealise Crumb, Appellant Pro Se. D. Stephenson Schwinn, JORDAN, COYNE & SAVITS,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Ealise Crumb appeals a variety of orders pertaining to her civil lawsuit. We have

reviewed the record and find no reversible error. Accordingly, we grant Crumb’s motion

to exceed page limitations and affirm. Crumb v. McDonald’s Corp., No. 8:15-cv-01719

(D. Md., Feb. 26, 2016; Nov. 18, 2016; Apr. 27, 2017; June 20, 2017; Dec. 6, 2017; Oct.

21, 2019; Nov. 12, 2019; Nov. 21, 2019; Nov. 22, 2019; Dec. 16, 2019). * We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
         To the extent Crumb seeks to appeal additional orders she lists only in her informal
brief, she did not identify those orders in her notice of appeal. See Fed. R. App. P.
3(c)(1)(B). And, in any event, the district court’s rulings on those preliminary matters do
not call into question the validity of its disposition of Crumb’s action.

                                             3